       Case: 1:19-cv-05814 Document #: 9 Filed: 10/07/19 Page 1 of 1 PageID #:21




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 CHRISTINE R. JOHNSON,

      Plaintiff,

 v.                                                  Case No. 1:19-cv-05814

 MEDICAL BUSINESS BUREAU LLC,

      Defendant.

                                NOTICE OF SETTLEMENT

       Plaintiff, CHRISTINE R. JOHNSON, hereby notifies the Court that Plaintiff and

Defendant, MEDICAL BUSINESS BUREAU LLC, have reached settlement, and are in process

of completing the settlement agreement and filing a stipulation of dismissal. The parties request

that the Court retain jurisdiction for any matter relating to completing the settlement agreement

and/or enforcing the settlement agreement.

DATED: October 7, 2019                                     Respectfully submitted,

                                                           CHRISTINE R. JOHNSON

                                                           By: /s/ Joseph S. Davidson

                                                           Joseph S. Davidson
                                                           Mohammed O. Badwan
                                                           SULAIMAN LAW GROUP, LTD.
                                                           2500 South Highland Avenue
                                                           Suite 200
                                                           Lombard, Illinois 60148
                                                           +1 630-575-8181
                                                           jdavidson@sulaimanlaw.com
                                                           mbadwan@sulaimanlaw.com
